              Case 3:18-cv-01260-SB   Document 46       Filed 11/20/20     Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON




RONALD MARTEZ BROWN,                                       No. 3:18-cv-01260-SB

                        Plaintiff,                         ORDER

         v.

RICHARD IVES, TERRY UHRINAK,
and DANIEL CHILDRESS,

                        Defendants.


HERNÁNDEZ, District Judge:

         Magistrate Judge Beckerman issued a Findings and Recommendation [44] on October 16,

2020, in which she recommends that the Court grant Defendants’ motion to dismiss for failure to

state a claim and terminate the appointment of Plaintiff’s pro bono counsel. The matter is now

before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure

72(b).




1 - ORDER
         Case 3:18-cv-01260-SB          Document 46        Filed 11/20/20     Page 2 of 2




       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Beckerman’s Findings and Recommendation [44].

Accordingly, Defendants’ Motion to Dismiss [32] is GRANTED and this case is DISMISSED

with prejudice. Because dismissal of the case moots the need to serve Daniel Childress, the Court

TERMINATES the appointment of pro bono counsel.

       IT IS SO ORDERED.



       DATED: __________________________.
                 November 20, 2020




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
